People v DeBose (2015 NY Slip Op 04502)





People v DeBose


2015 NY Slip Op 04502


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
PETER B. SKELOS
JOHN M. LEVENTHAL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2012-01299
 (Ind. No. 8110/11)

[*1]The People of the State of New York, respondent, 
vLamont DeBose, appellant. Lynn W. L. Fahey, New York, N.Y., for appellant.


Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (DiMango, J.), imposed January 5, 2012, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256-257; People v Brown, 122 AD3d 133, 137-138) and, thus, does not preclude review of his claim that the resentence was excessive. However, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., SKELOS, LEVENTHAL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court